English, C. J. I-Ierod Snyder was indicted in the circuit court of Franklin county for violating the road law. The indictment charged that, “the said Herod Snyder, on the eleventh day of March, 1882, in the county of Franklin,, etc., being then subject to road duty in road district No., thirty-two, (32), in said count}7, etc., and having had three days actual notice and warning to appear and work on the-public road in said district, unlawfully did fail to pay for the full time he was so lawfully warned to work, and did then and there unlawfully fail to attend by himself or substitute to the acceptance of the overseer of said road district, at the time and place and on the day directed by the said road overseer, against the peace and dignity of' the-state,” etc. The defendant demurred to the indictment on the ground: that it did not state facts sufficient to constitute a public-offense, etc. The court sustained the demurrer, discharged defendant,, and the state appealed. The indictment was drafted under section 5324 of Gantt'sDigest, and in charging the offense substantially follows the language of the statute, which in indictments for misdemeanors is generally sufficient. State v. Witt, 39 Ark., 216. Counsel for appellee submits that the indictment should have alleged the manner in which he had actual notice and warning to appear and work on the road, but that was matter of evidence to be introduced on trial by the state. The principal fact that appellee had three days actual notice and warning was alleged, and that was sufficient in pleading. Reversed and remanded, with instructions to the court below to overrule the demurrer to the indictment, and require appellee to plead to it.